Citation Nr: 1447515	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right leg disability.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file is currently with the RO in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested a hearing before a Decision Review Officer.  A hearing was scheduled for April 2013; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran noted in a September 2013 statement that he receives outpatient treatment at the VA Health Care System in San Juan and the Ceiba Community Based Outpatient Clinic.  There are no VA treatment records associated with either the Veteran's physical claims file or Virtual VA claims file.  

As such, the record reflects there are outstanding VA treatment records pertinent to his claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Moreover, the Veteran submitted a May 2010 private medical opinion in which a private treating practitioner associates the Veteran's back pain, knee pain, and bilateral hearing loss to service.  Nevertheless, it is unclear from the current record whether the Veteran is currently diagnosed with back or knee disabilities.  

In this regard, the Board emphasizes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Moreover, it is unclear whether the Veteran currently suffers from hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Given the May 2010 private opinion, the Board will additionally remand for VA examinations and opinions. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo VA examination(s) to determine the nature and etiology of his bilateral knee (if any), back (if any), bilateral hearing loss (if any), and right leg (if any) disabilities, and their relationship, if any, to the Veteran's military service.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination(s), and the examiner(s) must indicate that such review occurred.  

The examiner(s) should provide opinions as to:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right leg disability (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If any examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



